In this case, for the reasons stated in opinion rendered by this court in the consolidated cases of Mrs. Thomas E. Merey and Peter Mansur v. Joseph Abraham et al., 159 So. 146, it is ordered, adjudged, and decreed that the judgment rendered below in favor of Peter Mansur v. Joseph Abraham and the Amsterdam Casualty Company be, and is hereby, annulled, avoided, and reversed; and that the demand of plaintiff be rejected at his cost in both courts.
LE BLANC, J., dissenting on the question of prescription.
ELLIOTT, J., dissenting on the merits.